DETAILED ACTION
This action is in response to the claims filed 07/14/2022 for application 15/891,739. Claims 1, 4-5, 7, 9, 14-15, 17, and 19-20 have been amended. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Packer et al. ("US 10001792 B1", hereinafter “Packer”) in view of Liu et al. ("Change-point detection in time-series data by relative density-ratio estimation", hereinafter "Liu") and further in view of Mahdavi et al. ("Predicting people’s presence in buildings: An empirically based model performance analysis", hereinafter "Mahdavi").

Regarding claim 1, Packer teaches A system comprising: 
a data store (“Sever 2 1030 may communicate with or otherwise receive information from the database 1020 or another internal or external data source or database in the process of receiving information regarding resource usage by the plurality of utility customers.” [col 19, lines 49-53]); and 
at least one computing device in communication with the data store, the at least one computing device (See Fig. 10) being configured to at least: 
obtain a plurality of measurements of occupancy of a space in a residential building system (“A system and method according to an embodiment may determine an occupancy schedule at a location without the need for user input based on resource usage data (e.g., energy usage data) and provide the schedule to a thermostat or smart device, enabling the thermostat or smart device to increase energy efficiency and customer satisfaction by learning the household's schedule.” [col 2, lines 32-38]) comprising at least one controller in communication with the at least one computing device (“Server 1 1040 includes a usage data receiver 1041, a usage data aggregator 1043, an occupancy schedule determiner 1045, a controller 1047, and a memory 1049.” [col 19, lines 17-20]); 
perform a change point detection based at least in part on the plurality of measurements (“Alternatively, a change point detection approach may be used to model each schedule state change within a given tree hierarchy. The change point detection approach may be used to detect schedule state changes in a time series. A change point detection approach is independent of other users' data and may be applied without any prior training of the model.” [col 16, lines 28-33; change point detection is based on occupancy schedules.]), 
predict an occupancy of the space for an interval based at least in part on the change point detection (“However, trying different change point algorithms may help to find a particular algorithm and tuning that best predicts schedule state changes, since there are a variety of algorithms with different tuning parameters for each. Specifically, according to an embodiment, the following steps may be performed to model each schedule state change according to the change point detection approach:” [col 16, lines 33-39]); and 
deliver an input control to the at least one controller of the residential building system, the input control based upon the predicted occupancy (“The client device 1100 includes a transmitter 1101, a receiver 1103, a display 1105, a controller 1107, and a memory 1109. The transmitter 1101 may be configured to transmit information to server 1 1040 and/or server 2 1030. The receiver 1103 may be configured to receive, from server 1 1040 and/or server 2 1030, information regarding the determined occupancy schedule and/or the determined heating schedule, cooling schedule, or heating and cooling schedule.” [col 20, lines 18-26]), wherein the at least one controller adjusts operation of a component of the residential building system in response to the input control (“The client device 1100 may be embodied in many different forms such as a smartphone, a mobile device, a thermostat, a computer, a device having a graphical UI (GUI) from which a thermostat set point can be selected or adjusted, etc. The GUI may be accessed through an application installed on a utility customer's smartphone or through a browser displaying the utility customer's utility account. Therefore, a utility customer may be able to view information about the determined occupancy schedule and/or the determined heating schedule, cooling schedule, or heating and cooling schedule, modify the schedules, and/or remotely control their thermostat.” [col 20, lines 39-50]).
Although Packer teaches a change point is detected using the plurality of measurements, the reference fails to disclose details of using a divergence score.
Liu teaches where the chanqe point is detected based upon a divergence score generated using the plurality of measurements (“As explained in Section 3.1, we use symmetrized divergence PEα(P||P′) + PEα(P||P) as a change-point score, where each term is estimated separately” [pg. 76, top left col; See further § 3.1, Liu discloses change point detection by using a divergence function]);
Packer and Liu both are both in the same field of endeavor of using change point detection to detect changes within a time series. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the occupancy prediction method of Packer by calculating a divergence score as taught by Liu using the occupancy prediction measurements of Packer in order to detect a change point. One would have been motivated to use a divergence score to improve the change-point detection performance. [pg. 76, right col, ¶2, Liu] 
	Although Packer teaches collecting measurements of occupancy in a space in a residential building system and predicting occupancy for an interval based on the change point detection, the reference fails to go into details of the plurality of measurements obtained over a plurality of intervals including a current interval and
predicting an occupancy of the space for a future interval.
	Mahdavi teaches the plurality of measurements obtained over a plurality of intervals (“To obtain occupancy data, wireless ceiling-mounted sensors (motion detectors) were used. The internal microprocessors of the sensors are activated within a time interval of 1.6 min to detect movements. The resulting data log entails a sequence of timestamped occupied to vacant (values of 0) or vacant to occupied (values of 1) events” [pg. 350, § 2.2, ¶1]) including a current interval (“The model has been formulated based on the hypothesis that the value of occupancy at the next time step depends on the current occupancy state and the probability of transition from this state to either the same state or its opposite state.” [pg. 351, §2.4, ¶1]) and
predicting an occupancy of the space for a future interval (“Concerning the number of days of monitored occupancy data as input to the model, we examined alternatives from 5 to 20 days. Days of the week were treated similarly in “All week’s working days” mode and separately in “Specific week days” mode. Besides, fixed and moving training intervals were considered. In the fixed interval mode, the model was fed once with past data from a specific period and it predicted occupancy for future days.” [pg. 352, § 2.6, ¶1; See further: “The results thus facilitate a discussion of the potential and limitations of predicting building occupants’ future presence patterns based on past monitoring data.” [Abstract]]).
Packer, Liu, and Mahdavi are all in the same field of endeavor of detecting changes in time-series data. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Packer/Liu to include predicting occupancy data for future intervals as taught by Mahdavi. One would have been motivated to make this modification in order to obtain knowledge of occupant’s future presence in buildings to use in building system control strategies. [Abstract, Mahdavi]

Regarding claim 2, Packer/Liu/Mahdavi teaches The system of claim 1, where Packer further teaches wherein the change point detection comprises checking at which time step in a daily profile that an occupancy presence distribution is changed (“Without the last step, relatively pure change points may be identified that may be used to determine if a user's stated schedule differs from the predicted schedule or to find additional archetypes or hierarchies.” [col 18, lines 40-43]).

Regarding claim 4, Packer/Liu/Mahdavi teaches The system of claim 1, where Mahdavi further teaches wherein the at least one computing device is further configured to at least predict a number of occupants of the space for the future interval based at least in part on a statistical model (“In the present contribution, we focus on the evaluation of a number of occupancy models to explore the potential of monitored past occupancy data towards predicting future presence of occupants. Towards this end, we obtained long-term high-resolution monitored occupancy data from a number of workplaces (in open, semi-open, and closed office settings) in a university building. Using this data, we trained two existing probabilistic occupancy models and an original non-probabilistic occupancy model to predict the occupancy profiles of the same workplaces on a daily basis” [Abstract]).
Packer, Liu, and Mahdavi are all in the same field of endeavor of detecting changes in time-series data. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Packer/Liu to include predicting occupancy data for future intervals as taught by Mahdavi. One would have been motivated to make this modification in order to obtain knowledge of occupant’s future presence in buildings to use in building system control strategies. [Abstract, Mahdavi]

Regarding claim 5, Packer/Liu/Mahdavi teaches The system of claim 4, where Packer further teaches wherein the occupancy of the space is predicted based further at least in part on the number of occupants predicted for the future interval (“In the present contribution, we focus on the evaluation of a number of occupancy models to explore the potential of monitored past occupancy data towards predicting future presence of occupants… The results thus facilitate a discussion of the potential and limitations of predicting building occupants’ future presence patterns based on past monitoring data” [Abstract])
Packer, Liu, and Mahdavi are all in the same field of endeavor of detecting changes in time-series data. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Packer/Liu to include predicting occupancy data for future intervals as taught by Mahdavi. One would have been motivated to make this modification in order to obtain knowledge of occupant’s future presence in buildings to use in building system control strategies. [Abstract, Mahdavi]

Regarding claim 6, Packer/Liu/Mahdavi teaches The system of claim 4, where Packer further teaches wherein the statistical model comprises at least one of: a probability sampling, an artificial neural network, a support vector regression, or a Markov model (“For a user u: 1. Select a change point algorithm that allows you to select the number of state changes to find S 
An example is a Hidden Markov Model with S+1 states 2.” [col 16, lines 40-44]).

Regarding claim 7, Packer/Liu/Mahdavi teaches The system of claim 1, where Mahdavi teaches wherein the future interval comprises a 15 minutes ahead interval, a 30 minutes ahead interval, 1 hour ahead interval, or a 24 hours ahead interval (“For the purpose of the present study, we applied thus a single moving training scheme as follows. To generate a predicted occupancy profile for each working day, the occupancy models are fed with the monitoring occupancy data obtained from the previous 28 days.” [pg. 352, §2.6, ¶2; note: BRI of the claim only requires one of the intervals, thus the citation corresponds to 24 hours ahead interval. See also Fig. 1 and “For all models, the aforementioned statistics are calculated for each individual day during the evaluation period.” [pg. 352, §2.7, ¶2]]).
Packer, Liu, and Mahdavi are all in the same field of endeavor of detecting changes in time-series data. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Packer/Liu to include predicting occupancy data for future intervals as taught by Mahdavi. One would have been motivated to make this modification in order to obtain knowledge of occupant’s future presence in buildings to use in building system control strategies. [Abstract, Mahdavi]




Regarding claim 9, Packer teaches A method comprising: 
obtaining, via at least one computing device, a plurality of measurements of occupancy of a space in a residential building system (“A system and method according to an embodiment may determine an occupancy schedule at a location without the need for user input based on resource usage data (e.g., energy usage data) and provide the schedule to a thermostat or smart device, enabling the thermostat or smart device to increase energy efficiency and customer satisfaction by learning the household's schedule.” [col 2, lines 32-38]) comprising at least one controller in communication with the at least one computing device (“Server 1 1040 includes a usage data receiver 1041, a usage data aggregator 1043, an occupancy schedule determiner 1045, a controller 1047, and a memory 1049.” [col 19, lines 17-20]); 
performing, via the at least one computing device, a change point detection based at least in part on the plurality of measurements (“Alternatively, a change point detection approach may be used to model each schedule state change within a given tree hierarchy. The change point detection approach may be used to detect schedule state changes in a time series. A change point detection approach is independent of other users' data and may be applied without any prior training of the model.” [col 16, lines 28-33; change point detection is based on occupancy schedules.]), 
predicting, via the at least one computing device, an occupancy of the space for an interval based at least in part on the change point detection (“However, trying different change point algorithms may help to find a particular algorithm and tuning that best predicts schedule state changes, since there are a variety of algorithms with different tuning parameters for each. Specifically, according to an embodiment, the following steps may be performed to model each schedule state change according to the change point detection approach:” [col 16, lines 33-39]); and 
delivering an input control to a residential building system, the input control adjusting operation of the building system based upon the predicted occupancy (“The client device 1100 includes a transmitter 1101, a receiver 1103, a display 1105, a controller 1107, and a memory 1109. The transmitter 1101 may be configured to transmit information to server 1 1040 and/or server 2 1030. The receiver 1103 may be configured to receive, from server 1 1040 and/or server 2 1030, information regarding the determined occupancy schedule and/or the determined heating schedule, cooling schedule, or heating and cooling schedule.” [col 20, lines 18-26]), wherein the at least one controller adjusts operation of a component of the residential building system in response to the input control (“The client device 1100 may be embodied in many different forms such as a smartphone, a mobile device, a thermostat, a computer, a device having a graphical UI (GUI) from which a thermostat set point can be selected or adjusted, etc. The GUI may be accessed through an application installed on a utility customer's smartphone or through a browser displaying the utility customer's utility account. Therefore, a utility customer may be able to view information about the determined occupancy schedule and/or the determined heating schedule, cooling schedule, or heating and cooling schedule, modify the schedules, and/or remotely control their thermostat.” [col 20, lines 39-50]).
Although Packer teaches a change point is detected using the plurality of measurements, the reference fails to disclose details of using a divergence score.
Liu teaches where the change point is detected based upon a divergence score generated using the plurality of measurements (“As explained in Section 3.1, we use symmetrized divergence PEα(P||P′) + PEα(P||P) as a change-point score, where each term is estimated separately” [pg. 76, top left col; See further § 3.1, Liu discloses change point detection by using a divergence function]);
Packer and Liu both are both in the same field of endeavor of using change point detection to detect changes within a time series. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the occupancy prediction method of Packer by calculating a divergence score as taught by Liu using the occupancy prediction measurements of Packer in order to detect a change point. One would have been motivated to use a divergence score to improve the change-point detection performance. [pg. 76, right col, ¶2, Liu] 
Although Packer teaches collecting measurements of occupancy in a space in a residential building system and predicting occupancy for an interval based on the change point detection, the reference fails to go into details of the plurality of measurements obtained over a plurality of intervals including a current interval and
predicting an occupancy of the space for a future interval.
	Mahdavi teaches the plurality of measurements obtained over a plurality of intervals (“To obtain occupancy data, wireless ceiling-mounted sensors (motion detectors) were used. The internal microprocessors of the sensors are activated within a time interval of 1.6 min to detect movements. The resulting data log entails a sequence of timestamped occupied to vacant (values of 0) or vacant to occupied (values of 1) events” [pg. 350, § 2.2, ¶1]) including a current interval (“The model has been formulated based on the hypothesis that the value of occupancy at the next time step depends on the current occupancy state and the probability of transition from this state to either the same state or its opposite state.” [pg. 351, §2.4, ¶1]) and
predicting an occupancy of the space for a future interval (“Concerning the number of days of monitored occupancy data as input to the model, we examined alternatives from 5 to 20 days. Days of the week were treated similarly in “All week’s working days” mode and separately in “Specific week days” mode. Besides, fixed and moving training intervals were considered. In the fixed interval mode, the model was fed once with past data from a specific period and it predicted occupancy for future days.” [pg. 352, § 2.6, ¶1; See further: “The results thus facilitate a discussion of the potential and limitations of predicting building occupants’ future presence patterns based on past monitoring data.” [Abstract]]).
Packer, Liu, and Mahdavi are all in the same field of endeavor of detecting changes in time-series data. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Packer/Liu to include predicting occupancy data for future intervals as taught by Mahdavi. One would have been motivated to make this modification in order to obtain knowledge of occupant’s future presence in buildings to use in building system control strategies. [Abstract, Mahdavi]

Regarding claim 10, Packer/Liu/Mahdavi teaches The method of claim 9, where Packer further teaches wherein the change point detection comprises checking at which time step in a daily profile that an occupancy presence distribution is changed (“Without the last step, relatively pure change points may be identified that may be used to determine if a user's stated schedule differs from the predicted schedule or to find additional archetypes or hierarchies.” [col 18, lines 40-43]).

Regarding claim 11, Packer/Liu/Mahdavi teaches The system of claim 9, where Packer further teaches wherein the occupancy is predicted based at least in part on a statistical model (“According to another embodiment, the approaches described above may be modified to use other input data in addition to or instead of the load cure data. For example, other known, calculated, or imputed property or geographic characteristics may be used, including the number of occupants at a location; owner-occupied, single- or multi-family residence status; presence of a pool; heat system type; etc. These characteristics may be used directly in the algorithms (e.g., as inputs in a regression model), or in pre-processing steps (e.g., to segment properties, to transform the load curve, or inputs to dimensionality reduction algorithms).” [col 18, lines 48-58]).

Regarding claim 12, Packer/Liu/Mahdavi teaches The method of claim 11, where Packer further teaches wherein the statistical model comprises at least one of: a probability sampling, an artificial neural network, a support vector regression, or a Markov model (“For a user u: 1. Select a change point algorithm that allows you to select the number of state changes to find S 
An example is a Hidden Markov Model with S+1 states 2.” [col 16, lines 40-44]).

Regarding claim 15, Packer/Liu/Mahdavi teaches The method of claim 9, where Mahdavi teaches wherein the future interval comprises a least one of a 15 minutes ahead interval, a 30 minutes ahead interval, 1 hour ahead interval, or a 24 hours ahead interval (“For the purpose of the present study, we applied thus a single moving training scheme as follows. To generate a predicted occupancy profile for each working day, the occupancy models are fed with the monitoring occupancy data obtained from the previous 28 days.” [pg. 352, §2.6, ¶2; note: BRI of the claim only requires one of the intervals, thus the citation corresponds to 24 hours ahead interval. See also Fig. 1 and “For all models, the aforementioned statistics are calculated for each individual day during the evaluation period.” [pg. 352, §2.7, ¶2]]).
Packer, Liu, and Mahdavi are all in the same field of endeavor of detecting changes in time-series data. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Packer/Liu to include predicting occupancy data for future intervals as taught by Mahdavi. One would have been motivated to make this modification in order to obtain knowledge of occupant’s future presence in buildings to use in building system control strategies. [Abstract, Mahdavi]

Regarding claim 17, Packer teaches A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device, causes the at least one computing device to at least (col 19, line 36):
obtain a plurality of measurements of occupancy of a space in a residential building system (“A system and method according to an embodiment may determine an occupancy schedule at a location without the need for user input based on resource usage data (e.g., energy usage data) and provide the schedule to a thermostat or smart device, enabling the thermostat or smart device to increase energy efficiency and customer satisfaction by learning the household's schedule.” [col 2, lines 32-38]) comprising at least one controller in communication with the at least one computing device (“Server 1 1040 includes a usage data receiver 1041, a usage data aggregator 1043, an occupancy schedule determiner 1045, a controller 1047, and a memory 1049.” [col 19, lines 17-20]); 
perform a change point detection based at least in part on the plurality of measurements (“Alternatively, a change point detection approach may be used to model each schedule state change within a given tree hierarchy. The change point detection approach may be used to detect schedule state changes in a time series. A change point detection approach is independent of other users' data and may be applied without any prior training of the model.” [col 16, lines 28-33; change point detection is based on occupancy schedules.]), 
predict an occupancy of the space for an interval based at least in part on the change point detection (“However, trying different change point algorithms may help to find a particular algorithm and tuning that best predicts schedule state changes, since there are a variety of algorithms with different tuning parameters for each. Specifically, according to an embodiment, the following steps may be performed to model each schedule state change according to the change point detection approach:” [col 16, lines 33-39]); and 
deliver an input control to a residential building system, the input control based upon the predicted occupancy (“The client device 1100 includes a transmitter 1101, a receiver 1103, a display 1105, a controller 1107, and a memory 1109. The transmitter 1101 may be configured to transmit information to server 1 1040 and/or server 2 1030. The receiver 1103 may be configured to receive, from server 1 1040 and/or server 2 1030, information regarding the determined occupancy schedule and/or the determined heating schedule, cooling schedule, or heating and cooling schedule.” [col 20, lines 18-26]), wherein the at least one controller adjusts operation of a component of the residential building system in response to the input control (“The client device 1100 may be embodied in many different forms such as a smartphone, a mobile device, a thermostat, a computer, a device having a graphical UI (GUI) from which a thermostat set point can be selected or adjusted, etc. The GUI may be accessed through an application installed on a utility customer's smartphone or through a browser displaying the utility customer's utility account. Therefore, a utility customer may be able to view information about the determined occupancy schedule and/or the determined heating schedule, cooling schedule, or heating and cooling schedule, modify the schedules, and/or remotely control their thermostat.” [col 20, lines 39-50]).
Although Packer teaches a change point is detected using the plurality of measurements, the reference fails to discloses details of using a divergence score.
Liu teaches where the chanqe point is detected based upon a divergence score generated using the plurality of measurements (“As explained in Section 3.1, we use symmetrized divergence PEα(P||P′) + PEα(P||P) as a change-point score, where each term is estimated separately” [pg. 76, top left col; See further § 3.1, Liu discloses change point detection by using a divergence function]);
Packer and Liu both are both in the same field of endeavor of using change point detection to detect changes within a time series. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the occupancy prediction method of Packer by calculating a divergence score as taught by Liu using the occupancy prediction measurements of Packer in order to detect a change point. One would have been motivated to use a divergence score to improve the change-point detection performance. [pg. 76, right col, ¶2, Liu]
Although Packer teaches collecting measurements of occupancy in a space in a residential building system and predicting occupancy for an interval based on the change point detection, the reference fails to go into details of the plurality of measurements obtained over a plurality of intervals including a current interval and
predicting an occupancy of the space for a future interval.
	Mahdavi teaches the plurality of measurements obtained over a plurality of intervals (“To obtain occupancy data, wireless ceiling-mounted sensors (motion detectors) were used. The internal microprocessors of the sensors are activated within a time interval of 1.6 min to detect movements. The resulting data log entails a sequence of timestamped occupied to vacant (values of 0) or vacant to occupied (values of 1) events” [pg. 350, § 2.2, ¶1]) including a current interval (“The model has been formulated based on the hypothesis that the value of occupancy at the next time step depends on the current occupancy state and the probability of transition from this state to either the same state or its opposite state.” [pg. 351, §2.4, ¶1]) and
predicting an occupancy of the space for a future interval (“Concerning the number of days of monitored occupancy data as input to the model, we examined alternatives from 5 to 20 days. Days of the week were treated similarly in “All week’s working days” mode and separately in “Specific week days” mode. Besides, fixed and moving training intervals were considered. In the fixed interval mode, the model was fed once with past data from a specific period and it predicted occupancy for future days.” [pg. 352, § 2.6, ¶1; See further: “The results thus facilitate a discussion of the potential and limitations of predicting building occupants’ future presence patterns based on past monitoring data.” [Abstract]]).
Packer, Liu, and Mahdavi are all in the same field of endeavor of detecting changes in time-series data. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Packer/Liu to include predicting occupancy data for future intervals as taught by Mahdavi. One would have been motivated to make this modification in order to obtain knowledge of occupant’s future presence in buildings to use in building system control strategies. [Abstract, Mahdavi]

Regarding claim 18, Packer/Liu/Mahdavi teaches The non-transitory computer-readable medium of claim 17, where Packer further teaches wherein the change point detection comprises checking at which time step in a daily profile that an occupancy presence distribution is changed (“Without the last step, relatively pure change points may be identified that may be used to determine if a user's stated schedule differs from the predicted schedule or to find additional archetypes or hierarchies.” [col 18, lines 40-43]).

Regarding claim 19, Packer/Liu/Mahdavi teaches The non-transitory computer-readable medium of claim 17, where Mahdavi further teaches wherein the program further causes the least one computing device to at least predict a number of occupants of the space for the future interval based at least in part on a statistical model (“In the present contribution, we focus on the evaluation of a number of occupancy models to explore the potential of monitored past occupancy data towards predicting future presence of occupants. Towards this end, we obtained long-term high-resolution monitored occupancy data from a number of workplaces (in open, semi-open, and closed office settings) in a university building. Using this data, we trained two existing probabilistic occupancy models and an original non-probabilistic occupancy model to predict the occupancy profiles of the same workplaces on a daily basis” [Abstract]).
Packer, Liu, and Mahdavi are all in the same field of endeavor of detecting changes in time-series data. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Packer/Liu to include predicting occupancy data for future intervals as taught by Mahdavi. One would have been motivated to make this modification in order to obtain knowledge of occupant’s future presence in buildings to use in building system control strategies. [Abstract, Mahdavi]

Regarding claim 20, Packer/Liu/Mahdavi teaches The non-transitory computer-readable medium of claim 17, where Mahdavi further teaches wherein the occupancy of the space is predicted based further at least in part on the number of occupants predicted for the future interval (“In the present contribution, we focus on the evaluation of a number of occupancy models to explore the potential of monitored past occupancy data towards predicting future presence of occupants… The results thus facilitate a discussion of the potential and limitations of predicting building occupants’ future presence patterns based on past monitoring data” [Abstract])
Packer, Liu, and Mahdavi are all in the same field of endeavor of detecting changes in time-series data. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Packer/Liu to include predicting occupancy data for future intervals as taught by Mahdavi. One would have been motivated to make this modification in order to obtain knowledge of occupant’s future presence in buildings to use in building system control strategies. [Abstract, Mahdavi]

Claims 3, 8, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Packer in view of Liu and Mahdavi and further in view of Fadell et al. (US 20120066168 A1, cited by Applicant in the IDS filed on 08/01/2018, hereinafter "Fadell").

Regarding claim 3, Packer/Liu/Mahdavi teaches The system of claim 1, however fails to explicitly teach further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor.
Fadell teaches: further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor (“According to technique 418, an infrared sensor is used to detect the use of infrared devices such as a television remote, which reflects a likelihood of occupancy. A majority of remotes use infrared technology to send commands to the television, stereo, etc. This communication is not direct in space but is spread around the room. The occupancy sensing device, such as a thermostat, can pick up these commands and infer that people are home if they are using their remotes.” [¶0076]).
Packer, Liu, Mahdavi and Fadell are all in the same field of endeavor of statistics. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the occupancy prediction method disclosed by Packer with the divergence scores taught by Liu and the occupancy prediction method of Mahdavi with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use an infrared sensor to further improve motion sensing in obtaining occupancy measurements [Fadell, ¶0003]. 
Regarding claim 8, Packer/Liu/Mahdavi teaches The system of claim 1, however fails to explicitly teach wherein the space comprises a plurality of rooms and the plurality of measurements of occupancy of the space comprises a plurality of room measurements for each of the plurality of rooms.
Fadell teaches wherein the space comprises a plurality of rooms and the plurality of measurements of occupancy of the space comprises a plurality of room measurements for each of the plurality of rooms (“Therefore it is beneficial to predict with some statistical accuracy, ahead of time, when an occupant or occupants will be entering and/or leaving structure, or moving between different regions or rooms within the structure.” [¶0004; See further “The estimation and prediction algorithms can utilize the a priori stochastic model, together with local motion and occupancy sensor/detector data and weather reports/forecasts, to compute maximal-likelihood estimators for the current, past and near-term future human occupancy patterns within the structure, even in regions or rooms within the structure which are outside the range of the motion sensor devices installed in the structure.” [¶0028]]).
Packer, Liu, Mahdavi and Fadell are all in the same field of endeavor of statistics. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the occupancy prediction method disclosed by Packer with the divergence scores taught by Liu and the occupancy prediction method of Mahdavi with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use an infrared sensor to further improve motion sensing in obtaining occupancy measurements [Fadell, ¶0003]. 

Regarding claim 13, Packer/Liu/Mahdavi teaches The method of claim 9, however fails to explicitly teach further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor.
Fadell teaches: further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor (“According to technique 418, an infrared sensor is used to detect the use of infrared devices such as a television remote, which reflects a likelihood of occupancy. A majority of remotes use infrared technology to send commands to the television, stereo, etc. This communication is not direct in space but is spread around the room. The occupancy sensing device, such as a thermostat, can pick up these commands and infer that people are home if they are using their remotes.” [¶0076]).
Packer, Liu, Mahdavi and Fadell are all in the same field of endeavor of statistics. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the occupancy prediction method disclosed by Packer with the divergence scores taught by Liu and the occupancy prediction method of Mahdavi with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use an infrared sensor to further improve motion sensing in obtaining occupancy measurements [Fadell, ¶0003]. 

Regarding claim 14, Packer/Liu/Mahdavi teaches The method of claim 9, where Mahdavi teaches predicting the occupancy for the future interval (“Concerning the number of days of monitored occupancy data as input to the model, we examined alternatives from 5 to 20 days. Days of the week were treated similarly in “All week’s working days” mode and separately in “Specific week days” mode. Besides, fixed and moving training intervals were considered. In the fixed interval mode, the model was fed once with past data from a specific period and it predicted occupancy for future days.” [pg. 352, § 2.6, ¶1; See further: “The results thus facilitate a discussion of the potential and limitations of predicting building occupants’ future presence patterns based on past monitoring data.” [Abstract]])
However Packer/Liu/Mahdavi fails to explicitly teach wherein predicting the occupancy of a room, the space comprises a prediction of a number of people in a house.
Fadell teaches wherein predicting the occupancy of a room, the space comprises a prediction of a number of people in a house (“An a priori stochastic model of occupancy patterns based on information of the enclosure and/or the expected occupants of the enclosure is used to pre-seed an occupancy prediction engine. Along with data from an occupancy sensor, the occupancy prediction engine predicts future occupancy of the enclosure.” [Abstract]).
Packer, Liu, Mahdavi and Fadell are all in the same field of endeavor of statistics. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the occupancy prediction method disclosed by Packer with the divergence scores taught by Liu and the occupancy prediction method of Mahdavi with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use an infrared sensor to further improve motion sensing in obtaining occupancy measurements [Fadell, ¶0003]. 

Regarding claim 16, Packer/Liu/Mahdavi teaches The method of claim 9, however fails to explicitly teach wherein the space comprises a plurality of rooms and the plurality of measurements of occupancy of the space comprises a plurality of room measurements for each of the plurality of rooms.
Fadell teaches wherein the space comprises a plurality of rooms and the plurality of measurements of occupancy of the space comprises a plurality of room measurements for each of the plurality of rooms (“Therefore it is beneficial to predict with some statistical accuracy, ahead of time, when an occupant or occupants will be entering and/or leaving structure, or moving between different regions or rooms within the structure.” [¶0004; See further “The estimation and prediction algorithms can utilize the a priori stochastic model, together with local motion and occupancy sensor/detector data and weather reports/forecasts, to compute maximal-likelihood estimators for the current, past and near-term future human occupancy patterns within the structure, even in regions or rooms within the structure which are outside the range of the motion sensor devices installed in the structure.” [¶0028]]).
Packer, Liu, Mahdavi and Fadell are all in the same field of endeavor of statistics. Packer discloses occupancy prediction schedule using usage data. Liu discloses change-point detection in time series data. Mahdavi teaches a method of using prediction models to predict people’s presence in buildings. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the occupancy prediction method disclosed by Packer with the divergence scores taught by Liu and the occupancy prediction method of Mahdavi with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use an infrared sensor to further improve motion sensing in obtaining occupancy measurements [Fadell, ¶0003]. 

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. 103 Rejections:
Applicant’s arguments regarding claims 1 and 2, in particular regarding the prior art of Packer failing to teach predicting an occupancy of a space for a future interval based at least in part on the change point detection has been considered but are moot. The newly amended features are now taught by the newly presented art of Mahdavi. Specifically, Mahdavi teaches occupancy prediction for future intervals. Please see the updated 103 rejection above. 

Applicant’s arguments regarding claims 4-6, in particular regarding the prior art of Packer failing to teach predicting a number of occupants of the space for the future interval based at least in part on a statistical model has been considered but are moot because the limitation is now taught by the newly presented art of Mahdavi. 

Applicant’s arguments regarding claim 7 has been considered but are moot because the claim is now taught by the newly presented art of Mahdavi. 

Applicant’s arguments regarding claim 14 has been considered but are moot because the newly amended feature added to the claim is now taught by the newly presented art of Mahdavi.

Applicant’s arguments for claims with similar limitations as claims 1, 2, and 4-7 have been considered but are moot because the claims are now taught by the newly presented art of Mahdavi. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/           Primary Examiner, Art Unit 2122